951 F.2d 362
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Veeradech A. AMORNVATTANA, Defendant-Appellant.
Nos. 90-16840, 91-10042.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Nov. 6, 1991.Decided Dec. 12, 1991.

Before ALARCON, D.W. NELSON AND CANBY, Circuit Judges.

ORDER

1
The notice of appeal in this case was filed by Hayden Aluli, Esq., as attorney for appellant Veeradech A. Amornvattana.   At the time the notice of appeal was filed, Mr. Aluli had been removed as counsel by order of the district court.   Substitute counsel was appointed on the same day that the notice of appeal was filed.


2
Because the record in this case establishes that Mr. Aluli has no authority to prosecute this appeal for appellant, the appeal is dismissed.


3
The mandate shall issue forthwith.


4
DISMISSED.